Lewis, Chief Justice,
dissenting:
Appellant was convicted of reckless homicide and appeals, charging that there was no evidence to sustain his conviction.
The State charged, and the jury found, that appellant operated his jeep motor vehicle in such a reckless manner on a mountain road near Walhalla, South Carolina, as to cause the jeep to overturn, killing the passenger riding with appellant at the time.
In determining whether there was evidence to sustain the conviction, the testimony and the reasonable inferences therefrom must be viewed in the light most favorable to the State. There was ample evidence to sustain the conviction.
The wreck in question occurred at night on a section of road where the speed limit was 35 m.p.h. There is abundant evidence that appellant was operating the jeep while under the influence of intoxicants. Immediately after the wreck the witnesses noted that appellant’s speech was slurred, he was unsteady on his feet, had about him the strong odor of alcohol, was a “little belligerent” at the scene, and could not remember what happened. Although appellant contends that the evidences of intoxication resulted from injury received in the wreck, it may be reasonably inferred that his'injuries were superficial. Appellant was described as being under the influence of alcohol, a conclusion amply sustained by the record.
At the time of the wreck, appellant’s jeep was being followed by another vehicle. The rear vehicle was travelling about 30 m.p.h., with the jeep travelling faster — as a witness *40testified, “it was moving away from us.” Another witness estimated the jeep’s speed at 35-45 m.p.h. Approaching the scene of the wreck there was a left hand curve in the highway followed by one to the right. The occupants of the rear vehicle lost sight of the j eep as it went around the left hand curve and upon reaching the right curve observed the j eep overturned on the roadway.
The investigating highway patrolman found fresh tire skid marks on the roadway for a distance of 196 feet leading to the point where the jeep overturned. The skid marks were not brake marks but, according to the officer, appeared to have been from a tire of the type found on the jeep, “that had been turned sharply back to the right... or something happened that made the weight of the vehicle leave these marks on the road.” It is inferable that the tire marks on the roadway were made from a swerving motion of the j eep. There was no hole in the road or obstruction to cause the jeep to skid.
Appellant contended that the wreck was caused by a locked left front wheel and offered expert testimony to support this theory. The State countered with expert testimony that the wheel did not lock prior to the wreck. This clear conflict in the evidence made it possible to draw the reasonable inference that the wreck did not result from any mechanical failure of the vehicle.
The record contains abundant testimony that appellant was operating the jeep at the time of the wreck while under the influence of alcohol in violation of the statutes of this State. The violation of the statutory prohibition against driving while under the influence of intoxicants is some evidence of recklessness, and supports a reasonable inference that appellant was incapable of maintaining proper control of the vehicle at the time of the wreck.
The nature of the tire skid marks and their length supports the conclusion that appellant failed to maintain proper control of the vehicle and was operating it too fast for conditions. The jury was justified in drawing the conclusion that appellant’s intoxication contributed as a proximate cause to the wreck and resulting death of the passenger.
In State v. Long, 186 S. C. 439, 195 S. E. 624 (1938), the Court, in disposing of a similar issue, held: “Whether the defendant in this case was operating an automobile upon the highway *41while intoxicated, which rendered him incapable of driving with that due care essential to the safety of other persons thereon, and whether the death of [the passenger] was a proximate result of this unlawful act were issues for the jury under all the facts and circumstances; as was the issue as to the speed of the automobile, and the extent to which this might have contributed to the fatality.”
The Court in State v. Long, in discussing the rationale underlying-their disposition of the issue of proximate cause in cases of drunk driving, quoted with approval the following from People v. Townsend, 214 Mich. 267, 183 N. W. 177 (1921):
The purpose of the statute is to prevent accidents and preserve persons from injury, and the reason for it is that an intoxicated person has so befuddled and deranged and obscured his faculties of perception, judgment, and recognition of obligation toward his fellows as to be a menace in guiding an instrumentality so speedy and high-powered as a modern automobile. Such a man is barred from the highway because he has committed the wrong of getting drunk and thereby has rendered himself unfit and unsafe to propel and guide a vehicle capable of the speed of an express train and requiring its operator to be in possession of his faculties.
The remaining contentions are without merit and the judgment should be affirmed. I, therefore, dissent.
Littlejohn, J., concurs.